DE HAVEN, District Judge.
I have fully discussed in the opinion this day rendered in Re Jew AVong Loy, 91 Fed. 240, on habeas corpus, the rule by w.hich the court should be governed in disposing of cases of this character, where the claim made by the iietitioner js supported only by the testimony of Chinese witnesses. It will only be necessary, therefore, for me to announce my conclusion in this case, which is that I am not •satisfied, from the evidence submitted, that the petitioner was born in the United States, as claimed by him. The testimony of the petitioner and his witnesses was devoid of reference to any incident or circumstance by means of which their *1007evidence in relation to the place of petitioner’s birth could be either corroborated or impeached. The naked testimony of these witnesses, unsupported by any fact or circumstance, does not furnish to my mind satisfactory pi oof that the petitioner is entitled to remain in the United States. Petitioner will be remanded to the custody whence he was taken, for the purpose of being deported to China.